DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 2, 5-20, 24-33, 35, 37-42, 44, 45, 47-50, and 53-62 were canceled.  Claims  21-23, 34, 36, 43, 46, 51, 52, and 63-66 are withdrawn from consideration. application.    Claims 1, 3, 4, and 67-69, are under consideration in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 3, 4, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over  Ohtake et al (Journal Pharmaceutical Sciences, August 2011, 100/8:3076-3087; already of record) in view of Baheti et al (J. Excipients and Food Chem., 2010, 1(1):41-54).  
	The claims are drawn to a lyophilization medium for freeze-drying a Francisella tularensis (F. tularensis) strain, wherein the lyophilization medium comprises about 1% (w/v) of mannitol, about 1% (w/v) of a disaccharide, and about 0.25% (w/v) of gelatin in a phosphate buffer, wherein the disaccharide is selected from sucrose, trehalose, and a mixture of sucrose and trehalose.
The claims are also drawn to a lyophilization medium for freeze-drying a Francisella tularensis (F. tularensis) strain, the lyophilization medium comprising mannitol, a disaccharide, and gelatin in a weight ratio of about 1 mannitol: about 1 disaccharide, about 0.25 gelatin in a phosphate buffer, wherein the disaccharide is selected from sucrose, trehalose, and a mixture of sucrose and trehalose.
Ohtake et al., teach that F. tularensis live vaccine strain can be stabilized in the dried state using foam drying, a modified freeze dry method with sugar based formulations [abstract]. Ohtake et al teaches gelatin incorporated into a solution for freeze-drying Francisella tularensis (Table 6).  Inclusion of 5% w/v gelatin to the base formulation comprising 30% w/v trehalose and 25 mM potassium phosphate, pH 8.0 improved the stability of F. tularensis, which was foam-dried and stored at 37°C (Fig. 4a).  Inclusion of gelatin increased storage stability over formulations that lacked gelatin.  The prior art teaches that F. tularensis harvested in late stationary growth phase had improved dessication tolerance over cultures harvested at earlier growth stages.  Ohtake et al concludes that the trehalose-based formulation may be broadly applicable for stabilization of other bacterial strains. The prior art of Ohtake et al does not teach the use of mannitol and sucrose.  
However, Baheti et al teach lyophilization formulations for freeze-drying comprising bulking agents and buffering agents for example.   Baheti et al teaches classification of commonly used excipients used in lyophilization of molecules, the excipients include mannitol, sucrose and trehalose, sodium phosphate buffer, as well as gelatin.  The art teaches that a needs based approach is utilized to select the appropriate excipient(s) for lyophilization (Figure 5, p. 46).  The combined teachings of the prior art teaches a lyophilization medium for freeze-drying, the medium being used to lyophilize/freeze-dry vaccines.  Baheti et al teaches classification of commonly used excipients used in lyophilization of molecules, the excipients include mannitol, sucrose and trehalose, sodium phosphate buffer, as well as gelatin.  “The nature of lyophilized cake also depends on the ratio of drug and bulking agent, showing an increased crystallization with an increase in amount of bulking agent.” (p. 49)  “Control of pH is critical to avoid degradation of drug during processing, storage and reconstitution, thereby necessitating addition of buffering agent in the lyophilized formulation. The choice of buffer depends on the pH stability profile of active ingredient, as drug needs to be reconstituted and stored for some time before it could be administered to the patient. 
For this purpose, the pH of maximum stability of drug should be known and maintained. Selection of a suitable buffer and its concentration is important for sensitive molecules. For example in aspartame lyophilizates, the presence of 0.1M phosphate buffer caused the half-life of the material to decrease from 921 days in unbuffered material to 98 days; increasing the buffer concentration further causes a reduction to 77 days.”  (p. 49)  “Lyophilization is a commonly used technique for formulation development of small molecules which are unstable in aqueous medium and/or are thermolabile in nature. Lyophilization of drug alone, however, presents certain formulation development challenges, which may be overcome by incorporation of excipients (e.g. bulking agents, buffering agents, tonicifying agent, wetting agent and cosolvents, preservatives and collapse temperature modifiers) in the formulation. A need-based approach should be employed for proper selection of excipients in the formulation for lyophilization, so as to keep the formulation simple for easier processing, while simultaneously maintaining an optimal functionality.” (p. 53) 
 It would have been obvious to a person skilled in the art at the time the invention was made to prepare the lyophilization medium as recited in claim 1 by combining the teachings of Ohtake et al and Baheti et al and common general knowledge, various excipients are needed for lyophilizations to protect the antigen or a vaccine component.    The prior art teaches the claimed invention except for specific component concentrations, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the specifically concentrations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   The claimed invention is prima facie obvious in view of the combined teachings of the prior art, absent any convincing evidence to the contrary.
It is noted, that while the references recite the use of mannitol, sucrose, gelatin in phosphate buffer; neither specifically recite the same claimed percentages. Regarding the specific percentages recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to provide a medium comprising mannitol, sucrose, and gelatin in phosphate buffer, wherein there is no change in the respective function of the disaccharides, gelatin, or mannitol, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
4.	Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  The rejection of claims 1, 3, 4, and 67-69 under 35 U.S.C. 103 as being unpatentable over Ohtake et al., in view of Baheti et al., is maintained for reasons of record.
Applicant respectfully submits that Ohtake, et al. neither teaches nor suggests the instantly claimed lyophilization medium for the clpB gene deletion mutant strain of Francisella tularensis (“F. tularensis”) (“clpB)”’.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., medium for the clpB gene deletion mutant strain of Francisella tularensis) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, there is no requirement regarding the clpB gene deletion mutant strain of Francisella tularensis.
Applicants assert freeze-drying method and the foam drying technique used by Ohtake, et al. is a completely different technology.  Therefore, Applicants attention is directed to the claims which are drawn to compositions and not techniques for freeze drying or spray drying. In this case, Ohtake et al., specifically state that foam drying, is a modified freeze dry method with sugar based formulations.  The intended use of the mediums does not change the fact that the prior art references teach mediums having the instantly recited components. 
In response to applicant's argument that freeze-drying and foam drying are different techniques, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art medium is capable of performing the intended use of being a medium, then it meets the claim.
 Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 67. When reading the preamble in the context of the entire claim, the recitation lyophilization medium for freeze-drying a Francisella tularensis (F. tularensis) strain, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicants urge that Ohtake et al., motivate the skilled artisan to try a freeze-drying technique with their formulation, and would have actually discouraged the skilled artisan from trying to do so because of benefits with the drying process. However, it is the examiner’s position that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.  Therefore contrary to applicants’ argument, the prior art does not teach away from the instant claims. 
It is noted that applicants’ argument that freeze drying is more effective than spray drying which is merely a modified method of freeze drying, is not persuasive, since the instant composition claims do not become patentable simply because they have been described with a modified purpose for a similar product having the same use of being medium. 
Applicants set forth that Langford, et al., 2018  posits that foam drying was still an “experimental procedure at that time with several issues to overcome before it could be considered commercially useful for the dry storage of biopharmaceuticals.”  However, whether or not foam drying was an experimental procedure is not germane to the fact the prior art references teach the instantly claimed medium compositions. 
Applicant demonstrated that its optimal freeze drying formulation preserved the viability of the clpB vaccine for at least 3 years. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preservation of the viability of the clpB vaccine for at least 3 years) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no requirement that the prior art show viability results when viability is not a claimed limitation of the claims.  Furthermore, Applicants is reminded that showing new characteristics for previously known compositions does not make the composition patentable.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP § 2112.01.  
Applicant asserts that the teaching of Baheti, et al., is irrelevant to the claimed invention.  In response to applicant's argument that Baheti et al., is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Baheti et al teach lyophilization formulations for freeze-drying comprising bulking agents and buffering agents for example.  Baheti et al., teach classification of commonly used excipients used in lyophilization of molecules, the excipients include mannitol, sucrose and trehalose, sodium phosphate buffer, as well as gelatin.  Baheti et al., teach classification of commonly used excipients used in lyophilization of molecules, the excipients include mannitol, sucrose and trehalose, sodium phosphate buffer, as well as gelatin. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the specifically concentrations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person skilled in the art at the time the invention was made to prepare the lyophilization medium as recited in claim 1 by combining the teachings of Ohtake et al and Baheti et al and common general knowledge, various excipients are needed for lyophilizations to protect the antigen or a vaccine component.    

Conclusion
5.	No claims are allowed.

  6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645